Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 21, 2002, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as a coordinator for a health management organization without good cause. The record establishes that claimant felt harassed by her supervisor because of his threats of disciplinary measures and discharge due to insubordination and her attitude. Although claimant had requested a transfer to another department within the company, she quit before *1133anything became available. Criticism from a supervisor of an employee’s job performance (see Matter of Bejarano [Commissioner of Labor], 301 AD2d 726, 726 [2003]) or a resignation in anticipation of discharge (see Matter of Rugelis [Pfaudler Co.— Sweeney], 248 AD2d 784, 784 [1998]) does not constitute good cause for leaving employment. Inasmuch as continuing work was available to claimant, we find no reason to disturb the Board’s decision. We have reviewed claimant’s remaining contentions and find that they are unsupported by the record.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.